                           Case 5:21-cv-03577-LHK Document 21 Filed 08/11/21 Page 1 of 6



                    1   COOLEY LLP
                        MICHAEL G. RHODES (SBN 116127)
                    2   (rhodesmg@cooley.com)
                        WHITTY SOMVICHIAN (SBN 194463)
                    3   (wsomvichian@cooley.com)
                        DANIELLE C. PIERRE (SBN 300567)
                    4   (dpierre@cooley.com)
                        SHARON SONG (SBN 313535)
                    5   (ssong@cooley.com)
                        3 Embarcadero Center, 20th Floor
                    6   San Francisco, California 94111-4004
                        Telephone:    +1 415 693 2000
                    7   Facsimile:    +1 415 693 2222
                    8   Attorneys for Defendant
                        Tesla, Inc.
                    9

                   10                                    UNITED STATES DISTRICT COURT

                   11                              NORTHERN DISTRICT OF CALIFORNIA

                   12                                          SAN JOSE DIVISION

                   13

                   14   MATTHEW AMANS, individually and on               Case No. 5:21-cv-03577-LHK
                        behalf of all similarly situated individuals,
                   15                                                    JOINT CASE MANAGEMENT
                                           Plaintiffs,                   CONFERENCE STATEMENT
                   16
                               v.                                        Date:     August 18, 2021
                   17                                                    Time:     2:00 PM
                        TESLA, INC., a Delaware corporation,             Dept:     Hon. Lucy H. Koh
                   18
                                           Defendant.
                   19

                   20
                        SOL KIM, et al.,                                 Case No. 5:21-cv-03681-LHK
                   21
                                           Plaintiffs,
                   22
                               v.
                   23
                        TESLA, INC., a Delaware corporation,
                   24
                                           Defendant.
                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                            JOINT CASE MANAGEMENT
 SAN FRANCISCO                                                                               CONFERENCE STATEMENT
                                                                                         CASE NO. 5:21-CV-03577-LHK
                            Case 5:21-cv-03577-LHK Document 21 Filed 08/11/21 Page 2 of 6



                    1                           JOINT CASE MANAGEMENT STATEMENT
                    2          Plaintiffs Matthew Amans (“Amans Plaintiff”), Sol Kim, Aaron Mandell, Alissa Beth
                    3   Cohen Mandell, Mattias Astrom, Arpan Patel, Anupama Vivek, Jerin Zachariah, and Peter Burns
                    4   (“Kim Plaintiffs”) (collectively “Plaintiffs”) and defendant Tesla, Inc. (“Tesla”) (collectively,
                    5   “Parties”), by and through their respective counsel of record, hereby jointly submit this Case
                    6   Management Statement pursuant to Civil Local Rule 16-9, the Standing Order for All Judges of the
                    7   Northern District of California, Federal Rule of Civil Procedure 26(f), and the Clerk’s Notice
                    8   setting the Initial Case Management Conference for August 18, 2021 (ECF No. 8).1
                    9          This consolidated action currently includes two of three pending putative class actions in
                   10   the U.S. District Court for the Northern District of California each alleging that Tesla’s price
                   11   increase on its solar roof contracts violates California law: Matthew Amans v. Tesla, Inc., Case No.
                   12   5:21-cv-03577-LHK (“Amans Action”) and Sol Kim et al. v. Tesla, Inc., Case No. 5:21-cv-03681-
                   13   LHK (“Kim Action”) (ECF No. 17) (collectively the “Consolidated Action”). The third case, Babak
                   14   Malek v. Tesla, Inc., Case No. 5:21-cv-05528-NC (“Malek Action”), is currently pending before
                   15   the Honorable Nathanial M. Cousins.
                   16          Amans Plaintiff filed his complaint against Tesla on May 12, 2021. See Amans Action, ECF
                   17   No. 1. Thereafter, on May 17, 2021, represented by separate counsel, Kim Plaintiffs filed their
                   18   complaint against Tesla. See Kim Action, ECF No. 1.
                   19          On May 18, 2021, Magistrate Judge Cousins issued a Sua Sponte Judicial Referral for
                   20   Purpose of Determining Relationship, referring the Kim Action to this Court for consideration of
                   21   whether it is related to the Amans Action. See Kim Action, ECF No. 7. To conserve party and
                   22   judicial resources, on June 30, 2021, the Parties in both actions filed stipulations extending the time
                   23   for Tesla to respond to each of the Amans and Kim complaints to August 18, 2021, pending the
                   24   Court’s decision regarding whether to relate the cases. See Amans Action, ECF No. 16; Kim Action
                   25   ECF No. 18. On July 16, 2021, this Court issued an order relating the Amans Action with the Kim
                   26   Action. See ECF No. 17. The Court also consolidated the cases. Id.
                   27
                        1
                         The Parties expressly reserve all of their rights and defenses, and, by entering into this Joint
                   28   Case Management Statement, in no way intend to waive any rights and defenses they may wish to
COOLEY LLP
                        exercise or assert in these actions or any related actions.
ATTORNEYS AT LAW                                                                                     JOINT CASE MANAGEMENT
 SAN FRANCISCO                                                            2                           CONFERENCE STATEMENT
                                                                                                  CASE NO. 5:21-CV-03577-LHK
                               Case 5:21-cv-03577-LHK Document 21 Filed 08/11/21 Page 3 of 6



                    1             Pursuant to Local Rule 16-8(c) and ADR Local Rule 3-5(b), counsel for Amans Plaintiff
                    2   and counsel for Kim Plaintiffs have together met and conferred with counsel for Tesla regarding
                    3   the selection of an ADR process. The Parties are still working towards reaching agreement on an
                    4   ADR process and intend to continue these discussions leading up to the Case Management
                    5   Conference.
                    6             On July 20, 2021, plaintiff Babak Malek, represented by separate counsel than the Amans
                    7   or Kim Plaintiffs, filed his complaint against Tesla. See Malek Action, ECF No. 1. On July 22,
                    8   2021, Magistrate Judge Cousins again issued a Sua Sponte Judicial Referral for Purpose of
                    9   Determining Relationship, referring the Malek Action to this Court for consideration of whether it
                   10   is related to the Consolidated Action. See id. at ECF No. 8. The Court has not yet ruled on this
                   11   referral.
                   12             Given this procedural posture, the Parties have met and conferred and agree that to further
                   13   conserve party and judicial resources, Tesla’s deadline to answer or otherwise respond to the
                   14   complaints in the Amans and Kim Actions, as well as the August 18, 2021 Case Management
                   15   Conference, should be deferred pending this Court’s decision regarding whether to relate and
                   16   consolidate the Malek Action with this Consolidated Action. The Court’s views on the issues set
                   17   out below will likely affect the Parties’ views on the remaining case schedule and the other contents
                   18   of the Joint Case Management Statement set out in the Standing Order for All Judges of the
                   19   Northern District of California, and thus the Parties also jointly request the Court’s guidance on the
                   20   following issues relating to case management2:
                   21             1. ISSUE ONE—Malek Action: Whether the Malek Action should be related and
                   22                 consolidated with the Consolidated Action.
                   23                       Joint Statement: The Parties do not oppose relation/consolidation of the
                                             Malek Action with the Consolidated Action.
                   24

                   25

                   26
                        ////
                   27   ////
                   28
                        2
COOLEY LLP
                            The Parties intend to serve their initial disclosures by no later than September 28, 2021.
ATTORNEYS AT LAW                                                                                      JOINT CASE MANAGEMENT
 SAN FRANCISCO                                                              3                          CONFERENCE STATEMENT
                                                                                                   CASE NO. 5:21-CV-03577-LHK
                               Case 5:21-cv-03577-LHK Document 21 Filed 08/11/21 Page 4 of 6



                    1             2. ISSUE TWO—Consolidated Complaint: Whether Plaintiffs should file a
                    2                consolidated amended complaint before Tesla answers or otherwise responds to the
                    3                individual complaints.
                    4                      Amans Plaintiff’s Statement: Amans Plaintiff believes that consolidation of
                                            the complaints may ultimately be efficient, but that it is premature to do so at
                    5                       this time before the Court rules on Tesla’s anticipated motion to compel
                                            arbitration. Amans Plaintiff anticipates that in moving to compel arbitration of
                    6                       the Amans, Kim, and Malek complaints, Tesla will make different arbitration
                                            agreements for each of the current plaintiffs. The Court should resolve the
                    7                       issue of whether any or all of the Amans, Kim, and Malek Plaintiffs should be
                                            compelled to arbitrate their claims against Tesla before ordering the Plaintiffs
                    8                       to file a consolidated complaint, which would presumably also require the
                                            Court to appoint Interim Lead Counsel. After the Court decides any motions to
                    9                       compel arbitration, the Parties will revisit the filing of a consolidated amended
                                            complaint.
                   10
                                           Tesla’s Statement: Tesla believes that a consolidated amended complaint
                   11                       should be filed as the next step in this litigation given that the Court has
                                            already ordered consolidation of the Amans and Kim Actions, and the current
                   12                       Parties agree to consolidation of the Malek Action with this Consolidated
                                            Action. Amans Plaintiff’s proposal to defer a consolidated amended complaint
                   13                       would force Tesla to file—and require the Court to consider and rule on—three
                                            separate responses to each of the Amans, Kim, and Malek complaints, each
                   14                       involving overlapping issues. Such a result would be inefficient and impose
                                            unnecessary burden on the Court and on Tesla.
                   15
                                  3. ISSUE THREE—Appointment of Interim Lead Counsel: Whether the Court
                   16
                                     wishes to appoint Interim Lead Counsel for the putative class under Federal Rule of
                   17
                                     Civil Procedure 23(g)(3).
                   18
                                           Amans Plaintiff’s Statement: For the reasons explained above, Amans
                   19                       Plaintiff believes it is premature for the Court to appoint Interim Lead Counsel
                                            at this time. After the Court decides any motions to compel arbitration, the
                   20                       Parties will revisit the appointment of Interim Lead Counsel.
                   21                      Tesla’s Statement: Tesla ultimately defers to the Court’s views on whether
                                            and when to appoint Interim Lead Counsel from among the six firms currently
                   22                       representing Plaintiffs in the Amans, Kim, and Malek Actions. To the extent
                                            appointment is needed to facilitate a consolidated amended complaint, Tesla
                   23                       believes Interim Lead Counsel should be appointed.
                   24

                   25

                   26

                   27   ////
                   28   ////
COOLEY LLP
ATTORNEYS AT LAW                                                                                    JOINT CASE MANAGEMENT
 SAN FRANCISCO                                                            4                          CONFERENCE STATEMENT
                                                                                                 CASE NO. 5:21-CV-03577-LHK
                               Case 5:21-cv-03577-LHK Document 21 Filed 08/11/21 Page 5 of 6



                    1   Dated: August 11, 2021                        COOLEY LLP
                                                                      MICHAEL G. RHODES (SBN 116127)
                    2                                                 WHITTY SOMVICHIAN (SBN 194463)
                                                                      DANIELLE C. PIERRE (SBN 300567)
                    3                                                 SHARON SONG (SBN 313535)
                    4

                    5                                                 By: /s/ Whitty Somvichian
                                                                              Whitty Somvichian
                    6
                                                                      Attorney for Defendant
                    7                                                 Tesla, Inc.
                    8

                    9   Dated: August 11, 2021                     By: /s/ Lily E. Hough_____________________
                                                                          Lily Hough
                   10
                                                                      Lily E. Hough (SBN 315277)
                   11                                                 lhough@edelson.com
                                                                      Rafey S. Balabanian (SBN 315962)
                   12                                                 rbalabanian@edelson.com
                                                                      EDELSON PC
                   13                                                 150 California Street, 18th Floor
                                                                      San Francisco, California 94111
                   14                                                 Tel: 415.212.9300
                                                                      Fax: 415.373.9435
                   15

                   16                                                 Attorneys for Amans Plaintiff
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                        ////
                   27
                        ////
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                             JOINT CASE MANAGEMENT
 SAN FRANCISCO                                                    5                           CONFERENCE STATEMENT
                                                                                          CASE NO. 5:21-CV-03577-LHK
                            Case 5:21-cv-03577-LHK Document 21 Filed 08/11/21 Page 6 of 6



                    1    Dated: August 11, 2021                                 By: /s/ Tina Wolfson______________________
                                                                                       Tina Wolfson
                    2
                                                                                   Tina Wolfson (SBN 174806)
                    3                                                              Robert Ahdoot (SBN 172098)
                                                                                   AHDOOT & WOLFSON, PC
                    4                                                              2600 West Olive Avenue, Suite 500
                                                                                   Burbank, CA 91505
                    5                                                              Telephone: (310) 474-9111
                                                                                   Facsimile: (310) 474-8585
                    6                                                              twolfson@ahdootwolfson.com
                                                                                   rahdoot@ahdootwolfson.com
                    7
                                                                                   Peter A. Muhic (pro hac vice to be filed)
                    8                                                              LeVAN MUHIC STAPLETON LLC
                                                                                   One Liberty Place
                    9                                                              1650 Market Street, Suite 3600
                                                                                   Philadelphia, PA 19103
                   10                                                              Telephone: (215) 561-1500
                                                                                   pmuhic@levanmuhic.com
                   11
                                                                                   Edwin J. Kilpela, Jr. (pro hac vice to be filed)
                   12                                                              CARLSON LYNCH LLP
                                                                                   1133 Penn Avenue, 5th Floor
                   13                                                              Pittsburgh, PA 15222
                                                                                   Telephone: (412) 322-9243
                   14                                                              Facsimile: (412) 231-0246
                                                                                   ekilpela@carlsonlynch.com
                   15

                   16                                                              Attorneys for Kim Plaintiffs
                   17

                   18
                                                   ATTESTATION OF CONCURRENCE IN FILING
                   19
                                     Pursuant to Civ. L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has
                   20
                         been obtained from the signatory.
                   21

                   22
                        Dated: August 11, 2021                                /s/ Whitty Somvichian
                   23                                                             Whitty Somvichian
                   24

                   25    254956090


                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                                           JOINT CASE MANAGEMENT
 SAN FRANCISCO                                                                 6                            CONFERENCE STATEMENT
                                                                                                        CASE NO. 5:21-CV-03577-LHK
